DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the non-statutory double patenting rejection, set forth in this Office action.
-Claims 12-20 would be allowable if rewritten or amended to overcome the non-statutory double patenting rejection and claims objection, set forth in this Office action.

 Claim Objections
Claims 12-20 are objected to because of the following informalities:  
-In claim 12 (line 1), “12. The wireless device of claim 1” should be “12. The wireless device of claim   11”, since the claim 12 is dependent from claim 11.
 The same rational is applied to claims13-20.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible       harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619(CCPA1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.    				Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over of US patent US11395173B2 the parent application 16/992186.
Claim#
Present application 17866076
US patent US11395173B2 the parent application 16/992186
 Claim #
     1

1. A method comprising: receiving configuration parameters of: 							       a primary timing advance group (TAG); and 		



a secondary TAG comprising a first unlicensed secondary cell and a second unlicensed secondary cell; 										     
selecting both the first and second unlicensed secondary cells to jointly serve as pathloss reference cells. 									

wherein the selecting is based on the first and second unlicensed secondary cells being: activated unlicensed secondary cells; and in a same secondary TAG; and 					
wherein a pathloss reference value of the transmission power is based on a joint measurement of: a received signal power of the first unlicensed secondary cell; and a received signal power of the second unlicensed secondary cell.





 transmitting, via the second unlicensed secondary cell, a transport block with a transmission power,



1. A method comprising:
receiving configuration parameters of:
                                                             at least one licensed primary cell of a primary timing advance group (TAG); and

a first and a second unlicensed secondary cells, of a secondary TAG, 


that are different cells; and

selecting both the first and second unlicensed secondary cells to jointly serve as reference cells for pathloss measurement of the second unlicensed secondary cell, 

wherein the selecting is based on the first and second unlicensed secondary cells being: activated unlicensed secondary cells; and
in a same secondary TAG;

determining a pathloss reference value for the second unlicensed secondary cell based on a joint measurement of: a received signal power of the first unlicensed secondary cell; and
a received signal power of the second unlicensed secondary cell;
determining whether a channel associated with the second unlicensed secondary cell is clear; and

 transmitting, via the second unlicensed secondary cell, uplink transport blocks with a transmission power calculated employing the pathloss reference value.




1
      11
11. A wireless device comprising: 		

one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: 					                receive configuration parameters of: 			

a primary timing advance group (TAG); and 							
a secondary TAG comprising a first unlicensed secondary cell and a second unlicensed secondary cell; 					
select both the first and second unlicensed secondary cells to jointly serve as pathloss reference cells, 									

wherein the selecting is based on the first and second unlicensed secondary cells being: activated unlicensed secondary cells; and in a same secondary TAG; and 					
wherein a pathloss reference value of the transmission power is based on a joint measurement of: a received signal power of the first unlicensed secondary cell; and a received signal power of the second unlicensed secondary cell.




transmit, via the second unlicensed secondary cell, a transport block with a transmission power,






when the bandwidth identifier is a third value, the third value indicates a third mode of the data transmission channel in a channel with a bandwidth equal to 160 MHz; 
















in the third mode, a primary 20 MHz channel, and a secondary 40 MHz channel, and at least one 20 MHz channel of a secondary 80 MHz channel are included in the data transmission channel; 


and



when the bandwidth identifier is a fourth value, the fourth value indicates a fourth mode of the data transmission channel in a channel with a bandwidth equal to 160 MHz; 











in the fourth mode, the primary 20 MHz channel, a secondary 20 MHz channel, and at least one 20 MHz channel of the secondary 80 MHz channel are included in the data transmission channel
11. A wireless device comprising:

one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the wireless device to:

receive configuration parameters of:

at least one licensed primary cell of a primary timing advance group (TAG); and

a first and a second unlicensed secondary cells, of a secondary TAG, 

that are different cells; and
select both the first and second unlicensed secondary cells to jointly serve as reference cells for pathloss measurement of the second unlicensed secondary cell, 

wherein the selection is based on the first and second unlicensed secondary cells being: activated unlicensed secondary cells; and in a same secondary TAG;

determine a pathloss reference value for the second unlicensed secondary cell based on a joint measurement of:a received signal power of the first unlicensed secondary cell; and
a received signal power of the second unlicensed secondary cell;
determine whether a channel associated with the second unlicensed secondary cell is clear; and
transmit, via the second unlicensed secondary cell, uplink transport blocks with a transmission power calculated employing the pathloss reference value.

11


-As seen in the mappings above, US patent US11395173B2 the parent application 16/992186 substantially discloses all of the limitations of the independent claims of the present application. 


- Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over of US patent US10750391B2 for the parent application 15/417796.


Claim#
Present application 17866076
 US patent US10750391B2 the parent application 15/417796
 Claim #
     1

1. A method comprising: receiving configuration parameters of: 							       a primary timing advance group (TAG); and 		


a secondary TAG comprising a first unlicensed secondary cell and a second unlicensed secondary cell; 										     


selecting both the first and second unlicensed secondary cells to jointly serve as pathloss reference cells. 									


wherein the selecting is based on the first and second unlicensed secondary cells being: activated unlicensed secondary cells; and in a same secondary TAG; and 							

wherein a pathloss reference value of the transmission power is based on a joint measurement of: a received signal power of the first unlicensed secondary cell; and a received signal power of the second unlicensed secondary cell.





                                               






transmitting, via the second unlicensed secondary cell, a transport block with a transmission power,



1. A method comprising:
receiving one or more messages comprising configuration parameters of 
at least one licensed primary cell of a primary timing advance group (TAG) and 

a plurality of unlicensed secondary cells of a secondary TAG, the plurality of unlicensed secondary cells comprising a first unlicensed secondary cell and a second unlicensed secondary cell;

selecting both the first and second unlicensed secondary cells to jointly serve as reference cells for pathloss measurement of the second unlicensed secondary cell 
that is different from the first unlicensed secondary cell, wherein the selecting is based on: the first and second unlicensed secondary cells being activated unlicensed secondary cells; and the first unlicensed secondary cell and the second unlicensed secondary cell being in a same TAG;

measuring a pathloss reference value for the second unlicensed secondary cell based on: a received signal power of the first unlicensed secondary cell; and a received signal power of the second unlicensed secondary cell;

receiving a plurality of downlink control information (DCIS) indicating a plurality of grants for transmission of uplink transport blocks on the second unlicensed secondary cell;
performing a listen before talk procedure to determine whether a channel associated with the second unlicensed secondary cell is clear; and

transmitting the uplink transport blocks on the second unlicensed secondary cell; and
wherein a transmission power of the uplink transport blocks on the second unlicensed secondary cell is calculated employing the pathloss reference value.

1
      11
11. A wireless device comprising: 		
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: 	
receive configuration parameters of: 			

a primary timing advance group (TAG); and 							
a secondary TAG comprising a first unlicensed secondary cell and a second unlicensed secondary cell; 					



select both the first and second unlicensed secondary cells to jointly serve as pathloss reference cells, 									


wherein the selecting is based on the first and second unlicensed secondary cells being: activated unlicensed secondary cells; and in a same secondary TAG; and 							             


 

 wherein a pathloss reference value of the transmission power is based on a joint measurement of: a received signal power of the first unlicensed secondary cell; and a received signal power of the second unlicensed secondary cell.











transmit, via the second unlicensed secondary cell, a transport block with a transmission power,






when the bandwidth identifier is a third value, the third value indicates a third mode of the data transmission channel in a channel with a bandwidth equal to 160 MHz; 
















in the third mode, a primary 20 MHz channel, and a secondary 40 MHz channel, and at least one 20 MHz channel of a secondary 80 MHz channel are included in the data transmission channel; 


and



when the bandwidth identifier is a fourth value, the fourth value indicates a fourth mode of the data transmission channel in a channel with a bandwidth equal to 160 MHz; 











in the fourth mode, the primary 20 MHz channel, a secondary 20 MHz channel, and at least one 20 MHz channel of the secondary 80 MHz channel are included in the data transmission channel
8. A wireless device comprising:

one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the wireless device to:
receive one or more messages comprising configuration parameters of 
at least one licensed primary cell of a primary timing advance group (TAG) and 

a plurality of unlicensed secondary cells of a secondary TAG, the plurality of unlicensed secondary cells comprising a first unlicensed secondary cell and a second unlicensed secondary cell;

select both the first and second unlicensed secondary cells to jointly serve as reference cells for pathloss measurement of the second unlicensed secondary cell 
that is different from the first unlicensed secondary cell, wherein both the first and second unlicensed secondary cells are selected for the pathloss measurement based on:
the first and second unlicensed secondary cells being activated unlicensed cells; and
the first unlicensed secondary cell and the second unlicensed secondary cell being in a same TAG;

measure a pathloss reference value for the second unlicensed secondary cell based on:
a received signal power of the first unlicensed secondary cell; and
a received signal power of the second unlicensed secondary cell;
receive a plurality of downlink control information (DCIS) indicating a plurality of grants for transmission of uplink transport blocks on the second unlicensed secondary cell;
perform a listen before talk procedure to determine whether a channel associated with the second unlicensed secondary cell is clear; and
transmit the uplink transport blocks on the second unlicensed secondary cell; and wherein a transmission power of the uplink transport blocks on the second unlicensed secondary cell is calculated employing the pathloss reference value.

8


-As seen in the mappings above, US patent US10750391B2 the parent application 15/417796 substantially discloses all of the limitations of the independent claims of the present application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/            Examiner, Art Unit 2478